Citation Nr: 1425733	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals, status-post left basal ganglia infarct secondary to fibromuscular dysplasia left internal carotic artery - EPTS, also claimed as heart condition/heart stroke, CVA (stroke).  

2.  Entitlement to service connection for a right arm condition, claimed as loss of strength, claimed as secondary to stroke.

3.  Entitlement to service connection for a right shoulder condition, claimed as limited range of motion, claimed as secondary to stroke.

4.  Entitlement to service connection for a back condition, to include muscle spasms.

5.  Entitlement to service connection for bilateral upper extremity neuropathy, claimed as secondary to back condition.

6.  Entitlement to service connection for bilateral lower extremity neuropathy, claimed as secondary to back condition.

7.  Entitlement to service connection for bilateral upper extremity radiculopathy, claimed as secondary to back condition.

8.  Entitlement to service connection for bilateral lower extremity radiculopathy, claimed as secondary to back condition.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for bilateral hearing loss. 

11.  Entitlement to service connection for nervousness and anxiety condition, to include fatigue and sleeping problems, claimed as secondary to bilateral hearing loss. 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to May 1977, with additional Army Reserve service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied the benefits sought on appeal.

In this case, the private medical evidence that the Veteran submitted with his claim makes it clear that he contends that his right arm and right shoulder conditions are secondary to his stroke, and that his neuropathies and radiculopathies are secondary to his back condition.  He has not contended, and the evidence does not suggest, that these conditions had their onset during or as a result of service.  When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection for this conditions.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and service connection for nervousness and anxiety condition, to include fatigue and sleeping problems, claimed as secondary to service-connected bilateral hearing loss, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1991 rating decision denied service connection for residuals of a cerebrovascular accident (left basal ganglia infarct due to fibromuscular dysplasia of the left internal carotic artery); the Veteran did not appeal that decision, and it became final.  

2.  Evidence received since the January 1991 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a stroke, and does not raise a reasonable possibility of substantiating that claim.

3.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's right arm disability was proximately caused or aggravated by a service-connected disability. 

4.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's right shoulder disability was proximately caused or aggravated by a service-connected disability.

5.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's back condition is related to active duty. 

6.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's bilateral upper extremity neuropathy was proximately caused or aggravated by a service-connected disability.

7.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's bilateral lower extremity neuropathy was proximately caused or aggravated by a service-connected disability.

8.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's bilateral upper extremity radiculopathy was proximately caused or aggravated by a service-connected disability.

9.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's bilateral lower extremity radiculopathy was proximately caused or aggravated by a service-connected disability.

10.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's headaches are related to active duty.  





CONCLUSIONS OF LAW

1.  The January 1991 rating decision that denied service connection for a stroke is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the January 1991 rating decision is not new and material, and the claim for service connection for a stroke is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's right arm disability was not incurred or aggravated as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).

4.  The Veteran's right shoulder disability was not incurred or aggravated as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).

5.  A back condition was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

6.  The Veteran's bilateral upper extremity neuropathy was not incurred or aggravated as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).

7.  The Veteran's bilateral lower extremity neuropathy was not incurred or aggravated as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).

8.  The Veteran's bilateral upper extremity radiculopathy was not incurred or aggravated as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).

9.  The Veteran's bilateral lower extremity radiculopathy was not incurred or aggravated as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).

10.  Headaches were not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Notice, including Kent notice, was provided in September 2010 and January 2011 letters.  

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records and private medical records.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA is not obligated to provide a medical examination if the appellant has not presented new and material evidence to reopen a final claim. 38 U.S.C.A. § 5103A(f).  Thus, in this case a VA examination is not necessary for the Veteran's stroke claim.

VA conducted an examination in November 2010 with respect to the Veteran's back condition.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2010 VA examination report is adequate, as it reflects a review of the Veteran's record, considers all of the pertinent evidence of record and the statements of the Veteran, and provides a rationale for the opinion offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that the Veteran has not had a VA examination specifically for any of the remaining claims.  The Board concludes that a medical opinion is not needed for these claims.

As service connection for a stroke and a back condition is not warranted, examinations are not warranted for the Veteran's claims for service connection for right arm and right shoulder conditions as secondary to his stroke, or neuropathies and radiculopathies as secondary to his back condition.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, the Veteran's service treatment records are negative for any complaints, symptoms, findings or diagnoses related to headaches.  Thus, the second McLendon element is not satisfied with respect to this claim.  Therefore, a remand in order to obtain a supplemental opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

In addition, there is no medical evidence indicating that the Veteran's current headaches may be etiologically associated with any established in-service event, injury, or disease.  Thus, the third McLendon element is not satisfied with respect to this claim.  

The Board recognizes that the Court in McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  

However, even considering the low threshold established here, none of the credible evidence of record in this case contains any indication that the Veteran's claimed headaches might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a supplemental opinion regarding this issue is not required under McLendon.  See Soyini, supra.

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The January 1991 rating decision denied service connection for a stroke.  The rating decision found that the Veteran condition preexisted the Veteran's [active duty for training (ACTDUTRA)] service and was not aggravated by that service.  Evidence of record at that time consisted of the Veteran's service treatment records, private treatment records and VA medical records, including a January 1991 expert opinion by a VA neurologist.  

Evidence received since the January 1991 rating decision includes additional VA outpatient treatment reports and a September 2010 private medical opinion, unaccompanied by any treatment records, identifying the Veteran's current symptoms.  None of these additional medical records show that the Veteran's active duty or ACTDUTRA aggravated the preexisting stroke.  They do not relate to an unestablished fact necessary to substantiate the claim for service connection.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra.  Thus, the additional medical records are not material within the meaning of 38 C.F.R. § 3.156(a).

The Veteran's general assertions regarding the etiology of his stroke are redundant of his prior contentions that were already considered and rejected by the January 1991 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, the Veteran's assertions do not raise a reasonable possibility of substantiating that claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for a stroke.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Service Connection

The Veteran contends that his back disability and headaches are related to active duty.  

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a back disability and headaches.

Turning to the Veteran's back condition, his service treatment records reflect that the Veteran complained of recurrent right shoulder pain in January 1976.  A consultation resulted in an impression of no significant pathology, fit for duty.  The report of the Veteran's March 1977 separation medical examination and his March 1977 separation report of medical history are negative for complaints, symptoms, findings or diagnoses.  The Veteran was treated for a back sprain, which resolved, in 1984.  

The September 2010 private medical opinion provides that the Veteran hurt his back on active duty as a result of continuous jumping while driving heavy equipment and in one incident when he fell.  The Veteran received direct trauma, which caused inflammatory changes and subsequent degenerative problems.  In turn, these changes and problems resulted in additional symptoms and diagnoses.  

The report of a November 2010 VA examination sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting diagnosis was thoracolumbar strain.  The examiner stated that it was less likely than not related to the Veteran's service.  He explained that there was no evidence of treatments, in a consecutive fashion, or of x-rays or therapy sessions showing chronicity of any back conditions after service or during service.  Any event of back pain related to the shoulder area was transient and acute.  

The Board finds that the VA medical opinion constitutes probative evidence against the Veteran's claim.  The Board also finds that it outweighs the September 2010 private medical opinion.  Unlike the private physician, the VA examiner explained his opinions with specific and detailed references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

Turning to the Veteran's headaches, his service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  The September 2010 private medical opinion relates that the Veteran had a history of headaches.  However, the private physician does not relate the headaches to the Veteran's active duty or reserve service.  In fact, the medical record is negative for any competent medical evidence relating the Veteran's headaches to his active duty or reserve service.  

The Board acknowledges the assertions by the Veteran in support of his claims for  a back condition and headaches.  The Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the assertions by the Veteran do not constitute medical evidence in support of his claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case could have multiple etiologies and thus, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claims.

As the preponderance of the evidence is against the claims for service connection for a back condition and headaches, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Secondary Service Connection

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

The Veteran is not service-connected for a stroke.  Thus, service connection for a right arm condition and right shoulder condition, secondary to stroke cannot be granted.  Similarly, as the Veteran is not service-connected for a back condition, service connection for bilateral upper extremity neuropathy, bilateral lower extremity neuropathy, bilateral upper extremity radiculopathy and bilateral lower extremity radiculopathy, secondary to back condition, cannot be granted.  38 C.F.R. § 3.310.  


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for residuals, status-post left basal ganglia infarct secondary to fibromuscular dysplasia left internal carotic artery - EPTS, also claimed as heart condition/heart stroke, CVA, is denied.

Service connection for a right arm condition, claimed as loss of strength, claimed as secondary to stroke, is denied.

Service connection for right shoulder condition, claimed as limited range of motion, claimed as secondary to stroke, is denied.

Service connection for a back condition, to include muscle spasms, is denied.

Service connection for bilateral upper extremity neuropathy, claimed as secondary to back condition, is denied.

Service connection for bilateral lower extremity neuropathy, claimed as secondary to back condition, is denied.

Service connection for bilateral upper extremity radiculopathy, claimed as secondary to back condition, is denied.

Service connection for bilateral lower extremity radiculopathy, claimed as secondary to back condition, is denied.

Service connection for headaches is denied.


REMAND

A preliminary review of the evidence demonstrates that the Veteran's claims for service connection for bilateral hearing loss and for nervousness and anxiety, to include fatigue and sleeping problems, claimed as secondary to service-connected bilateral hearing loss, require additional development.  

The September 2010 private medical report relates that the Veteran has bilateral hearing loss as a result of noise exposure during active duty.  Since this evidence raises the possibility that the Veteran has bilateral hearing loss and tinnitus as a result of active duty, the Board finds that a remand of this issue is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra. 

In this regard, the Board observes that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), provides that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

In addition, the September 2010 private medical report provides that the Veteran has nervousness and anxiety as a result of bilateral hearing loss and the disabilities for which service connection is denied above.  As the hearing loss claim is being remanded for additional development, the Veteran's claim for nervousness and anxiety is inextricably intertwined with it.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss disability that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the audiogram, clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss disability is related to the Veteran's active duty.

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner is requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


